


109 HRES 1061 IH: Requesting the Department of Health and

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 1061
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Fossella (for
			 himself and Mrs. Maloney) submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Requesting the Department of Health and
		  Human Services to outline the Federal Government’s responsibilities, taking
		  into account the responsibilities and actions of the State and local
		  governments, to support a program for medically monitoring and treating all
		  individuals who were exposed to the toxins of Ground Zero on
		  9/11.
	
	
		Whereas on the morning of September 11, 2001, while
			 Americans were attending to their daily routines, terrorists hijacked four
			 civilian aircraft, crashing two of them into the towers of the World Trade
			 Center in New York City and a third into the Pentagon outside Washington,
			 D.C.;
		Whereas as a result of the attacks on the World Trade
			 Center, towers one, two and seven collapsed releasing pulverized materials that
			 are known to cause adverse health effects;
		Whereas the World Trade Center Medical Monitoring Program
			 has documented 70 percent of screened 9/11 responders have experienced
			 respiratory problems following the attacks and 60 percent continue to
			 experience respiratory problems;
		Whereas the New York City Fire Department has documented
			 that, on average, a firefighter who responded to the World Trade Center has
			 experienced a loss of 12 years of lung capacity;
		Whereas, the New York City Fire Department and the World
			 Trade Center Medical Monitoring Program have both documented extensive mental
			 health effects on rescue and recovery workers;
		Whereas rescue and recovery workers came from across the
			 country to assist in the rescue, recovery and clean-up efforts of the
			 attacks;
		Whereas the Secretary of Health and Human Services,
			 Michael Leavitt, has appointed Dr. John Howard as the Federal coordinator of
			 9/11 health and has announced a task force on 9/11 health;
		Whereas there exists a joint responsibility on the part of
			 the Federal, State, and local governments serving affected populations to
			 address the health needs of rescue and recovery workers who responded to Ground
			 Zero on 9/11; and
		Whereas the passage of five years since September 11,
			 2001, has provided concrete medical evidence of continued and persistent health
			 effects: Now, therefore, be it
		
	
		That the House of Representatives requests
			 the Department of Health and Human Service—
			(1)to outline the Federal Government’s
			 responsibilities, taking into account the responsibilities and actions of the
			 State and local governments, to support a program for medically monitoring and
			 treating all individuals who were exposed to the toxins of Ground Zero on 9/11;
			 and
			(2)to submit the outline to Congress and the
			 President as quickly as practical.
			
